Citation Nr: 0510460	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  99-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for a 
skin disorder, stated as epidermophytosis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972 and from March 1973 to March 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The case was previously before the Board in November 2001, at 
which time it was Remanded to afford the veteran a hearing 
before the Board.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

The veteran testified before the undersigned at a Board 
videoconference hearing in February 2005.  A transcript of 
that hearing has been associated with the claims folder.  

The veteran's December 2004 submission alleges clear and 
unmistakable error in the Board's May 1990 decision.  The 
Board has already addressed this contention and denied the 
motion in a December 2002 decision.  Therefore, this matter 
is not properly before the Board at this time.  

At his hearing before the undersigned in February 2005, the 
veteran raised claims for entitlement to total disability 
rating due to service-connected disabilities, as well as 
claims for entitlement to service connection for a knee 
condition and schizophrenia all as secondary to his service-
connected disabilities.  The veteran's December 2004 
submission also raises additional claims potentially within 
the initial jurisdiction of the RO, e.g., permanent and total 
disability, service connection for a psychiatric disorder, 
and clear and unmistakable error in a March 1976 rating 
decision.  Because the Board is without jurisdiction as to 
those claims, they are referred to the RO for disposition as 
appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After careful review of the claims file, the Board was able 
to identify the most recent Supplemental Statement of the 
Case (SSOC) was issued in October 1999.  Substantial 
additional evidence has been associated with the claims file 
since that was issued, particularly the reports of VA 
examinations of the disabilities at issue conducted in 
September 2004.  Consequently, such evidence was not 
addressed by that SSOC.  In the absence of a more current 
SSOC, the record does not demonstrate that such additional 
evidence has first been considered by the Agency of Original 
Jurisdiction (AOJ).  Pursuant to 38 C.F.R. § 20.1304 (2004), 
pertinent evidence received by the Board under this section 
necessitates a return of the case to the AOJ for review, 
consideration and preparation of a supplemental statement of 
the case prior to a Board decision unless there has been a 
waiver of such referral.  The Board notes that while a 
release was executed in February 2005 as to any evidence 
submitted at the hearing before the undersigned, the Board 
considers that the waiver is inadequate to cure the defect in 
these regards inasmuch as substantial evidence was submitted 
prior to and subsequent to that hearing.  Therefore, a remand 
is required. 

During the February 2005 Board hearing, the veteran related 
that he received his medical treatment at the South Georgia 
Medical Center, a private facility.  Records of this 
treatment have not been obtained.  VA is required to make 
reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West 2002).  
On remand, the RO should take the necessary steps to attempt 
to secure these records.  

Also at the Board hearing, the veteran indicated that he had 
applied for Social Security Administration disability 
benefits.  Records associated with his claim are not 
associated with the claims folder.  VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(c)(3).  Although disability 
determinations by the Social Security Administration are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Finally, the Board notes that, during the pendency of the 
veteran's appeal, VA promulgated new regulations concerning 
the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 
38 C.F.R. pt. 4).  When the RO readjudicates the pertinent 
issue on appeal, it must consider the amended rating criteria 
as applicable.  See 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  
See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he submit, or authorize VA to 
obtain, his complete treatment records 
from the South Georgia Medical Center.  
If the RO receives the requisite 
authorization, it should attempt to 
obtain these records.  

2.  The RO should request from the Social 
Security Administration records 
associated with the veteran's disability 
claim.  It should request copies of any 
disability determination and associated 
medical records, if any.  

3.  The RO should then readjudicate the 
issues on appeal, to include 
consideration of all evidence received or 
secured since it issued the October 1999 
SSOC.  With respect to the claim for a 
compensable disability rating for the 
skin disability, the RO must consider the 
amended rating criteria, as discussed 
above.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. pt. 4).  If 
the benefits sought are not granted, the 
RO should furnish the veteran and his 
representative an SSOC and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


